Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 01/18/2022.

Election/Restrictions
	Applicant’s election without traverse in the Reply filed on 01/18/2022 of Group I, Claims 1-7, 26-27 and 29-30 is acknowledged.
Applicant has elected in the Reply filed on 01/18/2022 the following species: 
	A. the identity to the amino acid sequence of SEQ ID NO:16 of the polypeptide derived from a consensus sequence of an FN3 domain is at least 85% identity (claim 1)
	B. the loop region mutated to introduce diversity is positions 13-16 of SEQ ID NO 16 (claim 5)
	C. the binding target is cellular proteins (claim 4)

Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The Restriction/Election Requirements are thus deemed proper and are made FINAL.
Claims 1-7, 26-27, 29-30 and 34-37 are pending.
Claims 34-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 01/18/2022.
Claims 1-7, 26-27 and 29-30 are under examination in this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7, 26-27 and 29-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent Number 8278419.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to an isolated protein scaffold based on a fibronectin type III (FN3) domain comprising an amino acid sequence derived from a consensus sequence of an FN3 domain, wherein the amino acid sequence has at least 85% identity to SEQ ID NO:16 and claim 1 in U.S. Patent Number 8278419 is drawn to an isolated protein scaffold, comprising the amino acid sequence of SEQ ID NO:16. 
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 8278419.


	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to an isolated protein scaffold based on a fibronectin type III (FN3) domain comprising an amino acid sequence derived from a consensus sequence of an FN3 domain, wherein the amino acid sequence has at least 85% identity to SEQ ID NO:16 and claim 1 in U.S. Patent Number 9200059 is drawn to a method of constructing a library of a protein scaffold based on a fibronectin type III (FN3) domain derived from a consensus sequence of an FN3 domain, comprising the steps of: providing a polypeptide derived from a consensus sequence of an FN3 domain having at least 90% identity to the amino acid sequence of SEQ ID NO:16; and introducing diversity into copies of the polypeptide to form the protein scaffold library.
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 9200059.

Claims 1-7, 26-27 and 29-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent Number 10040842.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to an isolated protein scaffold based on a fibronectin type III (FN3) domain comprising an amino acid sequence derived from a consensus sequence of an FN3 domain, wherein the amino acid sequence has at least 85% identity to SEQ ID NO:16 and claim 1 in U.S. Patent Number 10040842 is drawn to an isolated nucleic acid 
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 10040842.

Claims 1-7, 26-27 and 29-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent Number 10654913.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to an isolated protein scaffold based on a fibronectin type III (FN3) domain comprising an amino acid sequence derived from a consensus sequence of an FN3 domain, wherein the amino acid sequence has at least 85% identity to SEQ ID NO:16 and claim 1 in U.S. Patent Number 10654913 is drawn to a library produced by a method of constructing a library of a protein scaffold based on a fibronectin type III (FN3) domain derived from a consensus sequence of an FN3 domain, comprising the steps of: providing a polypeptide derived from a consensus sequence of an FN3 domain having at least 90% identity to the amino acid sequence of SEQ ID NO:16; and introducing diversity into copies of the polypeptide to form the protein scaffold library. 
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 10654913.



Closest Prior Art
The following is the closest prior art:
Jones et al. (1988) PNAS USA Volume 85 pages 2186 to 2190 cited in the 7/24/2020 IDS (hereinafter known as Jones) represents the closest prior art.  Jones teaches the cDNA nucleotide sequence of cytotactin contains sequences similar to epidermal growth factor-like repeats and segments of fibronectin and fibrinogen.  The cDNA nucleotide sequence of cytotactin has a 52.6% match with the claimed SEQ ID NO 16

  Query Match             52.6%;  Score 240;  DB 2;  Length 1808;
  Best Local Similarity   47.7%;  
  Matches   42;  Conservative   20;  Mismatches   26;  Indels    0;  Gaps    0;

Qy          2 PAPKNLVVSEVTEDSLRLSWTAPDAAFDSFLIQYQESEKVGEAINLTVPGSERSYDLTGL 61
              |   ||:||: | |  |||||| |  ||||::: :::::  : : | ||| ||::|:|||
Db       1228 PEVDNLLVSDATPDGFRLSWTADDGVFDSFVLKIRDTKRKSDPLELIVPGHERTHDITGL 1287

Qy         62 KPGTEYTVSIYGVKGGHRSNPLSAEFTT 89
              | |||| : :|||  | || |:::  ||
Db       1288 KEGTEYEIELYGVSSGRRSQPINSVATT 1315


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639